DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/18/2020.
Allowable Subject Matter
Claims 1-7, 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipated nor renders obvious the claimed apparatus and method for applying a stretch film. Specifically the claims recite a bale wrapper apparatus for applying stretch film wrapping to an agricultural bale having a pair of opposed end faces, at least one side surface, and at least one corner where the side surface meets an end face, the apparatus comprising: a table for supporting the bale and rotating the bale about a first axis; at least one film dispenser comprising a holder for a roll of stretch film and a pre- stretcher unit that is configured to pre-stretch the film and apply the pre-stretched film to a bale supported by the table, wherein the pre-stretcher unit includes a pair of stretcher rollers and at least one motor connected to the stretcher rollers, wherein the at least one motor is configured to drive rotation of the stretcher rollers to pre-stretch the film; drive means for applying relative rotation between the table and the film dispenser about a second axis that extends substantially perpendicular to the first axis so that the pre- stretched film applied to the bale forms a bale wrapping that covers the side surface and the end faces of the bale and a control unit that controls the pre-stretcher unit to adjust the amount of elongation applied by the pre-stretcher unit to the film by adjusting relative speeds of rotation of the stretcher rollers, wherein the control unit is configured to control the pre-stretcher unit such that during one single turn of relative rotation between the table and the film dispenser about the second axis, the amount of pre-stretching applied to the film changes repeatedly between a first elongation level and a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731